OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 21, 1960 under the name of Burton R. Horowitz.
On August 11, 1978 the respondent was convicted, in the United States District Court for the Southern District of New York, upon a verdict, of violating sections 1622 and 2 of title *5718 of the United States Code, in that he, with others, unlawfully, willfully and knowingly procured a witness to commit perjury while testifying under oath at a hearing before the National Labor Relations Board. The respondent was sentenced to imprisonment on August 11, 1978 for a period of one year, sentence to commence on September 6, 1978.
Subdivision 4 of section 90 of the Judiciary Law provides that "[a]ny person being an attorney and counselor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counselor-at-law, or to be competent to practice law as such.” In New York "felony” is defined as "an offense for which a sentence to a term of imprisonment in excess of one year may be imposed” (Penal Law, § 10.00, subd 5). Subdivision (1) of section 1 of title 18 of the United States Code provides: "Any offense punishable by death or imprisonment for a term exceeding one year is a felony.” Section 1622 of title 18 authorizes imprisonment for a term of not more than five years and/or a fine of up to $2,000.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith by reason of said conviction (see Matter of Chu, 42 NY2d 490; Matter of Thies, 45 NY2d 865).
Mollen, P. J., Hopkins, Damiani, Titone and Suozzi, JJ., concur.